TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00692-CV



                      In re Christus Santa Rosa Health System d/b/a
                       Christus Santa Rosa Hospital - New Braunfels


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: November 13, 2014